Citation Nr: 0005270	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately 13 years of active military 
service beginning in March 1944, to include the periods from 
January 1951 to September 1953, and July 1954 to September 
1959.  He died in February 1995.  The appellant is the 
veteran's surviving spouse.

This appeal arises from an August 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death, and denied a claim of entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.

FINDINGS OF FACT

1.  The veteran died on February [redacted], 1995; the cause 
of the veteran's death was acute myocardial infarction, due 
to, or as a consequence of, carcinoma of the left lung. 

2.  The claims file contains competent evidence of a nexus 
between the cause of the veteran's death and his exposure to 
ionizing radiation during service.




CONCLUSION OF LAW

The appellant's claims for service connection for the cause 
of the veteran's death, and entitlement to Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially asserts that the veteran's exposure 
to radiation during service contributed to his death.

The evidence shows that the veteran had approximately 13 
years of active military service beginning in 1944.  Of 
particular note to this claim, his service included the 
period from January 1951 to September 1953.  The appellant is 
the veteran's surviving spouse.  

The veteran died on February [redacted], 1995.  The cause of 
death listed in "part I" of  the veteran's death certificate 
is listed as acute myocardial infarction, due to, or as a 
consequence of, carcinoma of the left lung.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1999); 38 C.F.R. § 3.303 
(1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

In this case, the claims file contains a letter, dated in 
November 1998, from Gary D. James, D.O., who states that he 
was the veteran's primary care physician from 1991 until his 
death.  Dr. James further states that the veteran had 
multiple medical problems that included COPD, aortic stenosis 
and lung cancer, and that he had been exposed to ionizing 
radiation during his inservice participation in two atomic 
tests in the South Pacific, known as Operation IVY and 
Operation GREENHOUSE.  He stated that ionizing radiation is a 
known cause of lung cancer, and that, "[I]t is felt that the 
events that [the veteran] underwent in the South Pacific 
played a significant role in his chronic and severe health 
problems."   

The Board finds that Dr. James November 1998 letter is 
sufficient to constitute medical evidence of a nexus between 
the cause of the veteran's death and his active duty, such 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The appellants 
"derivative" claim of entitlement to Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code (DEA benefits) is also 
considered well grounded.


ORDER

The appellant's claims of entitlement to service connection 
for the cause of the veteran's death, and of entitlement to 
DEA benefits, are well-grounded.  To this extent, the appeal 
is granted subject to the following remand provisions.  


REMAND

The Board notes that acute myocardial infarction, and 
carcinoma of the lung, are not included in the list of 
fifteen diseases afforded presumptive service connection 
under 38 U.S.C. § 1112 (c)(2)(A-O) (West 1999).  However, 
under 38 C.F.R. § 3.311(b) a claim will be referred to the 
Under Secretary for Benefits for further consideration when 
it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 or July 1946, or other activities as claimed; (2) the 
veteran subsequently develops a listed radiogenic disease, 
such as lung cancer; and (3) the radiogenic disease first 
becomes manifest as specified.  38 C.F.R. § 3.311(b) (1999).  

In this case, the three requirements were met, and the RO 
referred this issue to VA's Compensation and Pension Service 
for a nexus opinion.  38 C.F.R. § 3.311(b)(iii).  In April 
1998, the (then) Acting Director of VA's Compensation and 
Pension Service (C&P Director), noted the veteran's medical 
history, as well as the reconstructed radiation exposure 
estimates for the veteran, and requested an advisory opinion 
from VA's Under Secretary for Health as to whether the 
veteran's cataracts, skin cancer (if existent), and carcinoma 
of the lung were the result of exposure to ionizing radiation 
during active service.  38 C.F.R. § 3.311(c).

In a letter, dated in May 1998, the C&P Director stated that 
a medical opinion from the VA's Under Secretary for Health 
(Undersecretary) had been received, and that the 
Undersecretary had concluded that, "[I]t is unlikely that 
the veteran's lung cancer, cataracts, and skin cancer, if 
present, resulted from his exposure to ionizing radiation in 
service."  The C&P Director concluded that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.

However, a review of the claims file shows that the 
Undersecretary's opinion, which was used as a basis for the 
C&P Director's conclusion, is not currently associated with 
the claims file.  The Board is deemed to have constructive 
knowledge of the Undersecretary's opinion, and as such, it is 
considered to be evidence that is of record at the time any 
decision is made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, a remand is required for the RO to 
obtain this opinion.  In addition, should this opinion be 
unobtainable, the RO should request another opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain the medical opinion from the 
VA's Under Secretary for Health which the 
VA Compensation and Pension Service 
relied upon as a basis for its May 1998 
opinion regarding the veteran.  The 
claims file should then be returned to 
the Board.

2.  If the opinion requested in the first 
paragraph of this REMAND is unavailable, 
the claims file should be forwarded to 
VA's Compensation and Pension Service for 
the preparation of another opinion as to 
whether it is as least as likely as not 
that the veteran's lung cancer was 
causally related to any exposure to 
radiation during service.  After 
completion of the above, the RO should 
review the evidence of record on a de 
novo basis under all applicable laws and 
regulations.  If either claimed benefit 
remains denied, the appellant should be 
furnished with a supplement al statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The purpose of this remand is to comply with applicable laws 
and regulations, to assist the appellant with her claim, and 
to afford her due process of law.  The appellant is free to 
submit additional evidence and argument in support of her 
appeal. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

